Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESTRICTION/ELECTION REQUIREMENT
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims 1-12 and 19-25 are directed to the following patentably distinctspecies which claims 1-7 are addressed in Figure 2D  and claims 8-12 and 19-25 are addressed in 4A. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim is finallyheld to be allowable. Currently, there is no generic claim. 
Applicant is advised that the reply to this requirement to be complete must include(i) an election of a species to be examined even though the requirement may be traversed (37CFR 1.143) and (ii) identification of the claims encompassing the elected species, includingany claims subsequently added. An argument that a claim is allowable or that all claims aregeneric is considered nonresponsive unless accompanied by an election. 
The election of the species may be made with or without traverse. To preserve a fight topetition, the election must be made with traverse. If the reply does not distinctly and specificallypoint out supposed errors in the election of species requirement, the election shall be treated asan election without traverse. Traversal must be presented at the time of election in order to beconsidered timely. Failure to timely traverse the requirement will result in the loss of fight topetition under 37 CFR 1.144. If claims are added after the election, applicant must indicatewhich of these claims are readable on the elected species. 
Conclusion 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to DINH T. LE whose telephone number is (571) 272-1745. Theexaminer can normally be reached on Monday-Friday (8AM-7PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Lincoln Donovan, can be reached at (571) 272-1988. 
/DINH T LE/Primary Examiner, Art Unit 2842